Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tom Spinelli on 25th August, 2022. 
The application has been amended as follows: 
In claim 14, at the end of line 2, delete “direction” and insert --direction,--
In claim 14, on line 3, delete “and” and insert --the fixed guide--
Election/Restrictions
Claims 1-9 and 12-15 are allowable. 
The restriction requirement among Species A-F as set forth in the Office action mailed on 30 March, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 10-11, drawn to nonelected species, are rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-15 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, (claim 1) a guide system for an insertion body, the guide system comprising: 
a guide member which is a cylindrical tube with a side-facing distal opening, having a curved end opposite the side-facing opening curved in the direction of the side-facing opening, the curved end having a u-shaped transverse cross section, or equivalent thereof (112 (f) interpretation of the term “guide member”), 
a guide surface which is a portion of the curved end or equivalent thereof (112 (f) interpretation of the term “guide surface”), the guide surface configured to guide insertion of an insertion body, the guide member configured to bring an outside bend of the insertion body into contact with the guide surface when the insertion body is bent toward the guide surface, 
a shift member which is a curved tip of an elongated member movable within the guide member, the shift member semi-circular in cross section and bending toward the side-facing distal opening of the guide member, or equivalent thereof (112 (f) interpretation of the term “shift member”) configured to shift a direction of a distal end of the insertion body, the shift member configured to come into contact with an inside bend of the insertion body opposite to the outside bend across a center axis of the insertion body, this contact closer to a proximal end of the insertion body than the guide surface, when the insertion body is bent, 
the shift member configured to bend the insertion body toward the guide surface about the guide surface when the shift member contacts the inside bend. (claim 1) OR
(claim 14) An insertion assist system comprising: 
a guide member with a guide surface extending in a longitudinal direction, the guide member having an opening in a side direction, a distal end of the guide member being curved relative to the longitudinal direction, 
a shift member movable longitudinally within the opening relative to the fixed guide, a distal end of the shift member also being curved relative to the longitudinal direction, 
	the distal end of the shift member is configured to, when moved distally, contact and push an inside bend of a peripheral surface of a flexible insertion body disposed at a distal end of the guide member such that an outside bend of the flexible insertion body contacts the guide surface. (claim 14)
Mitsui (USPN 3,915,157) teaches the above except for the physical configuration of the guide member, guide surface and shift member. 
Ouchi (USPN 4,407,273) teaches the above except for the physical configuration of the guide member, guide surface and shift member.
Ouchi (USPN 4,436,087) teaches the above except for the physical configuration of the guide member, guide surface and shift member.
Yabe et al. (USPN 5,562,602) teaches the above, except for (claim 1) the physical configuration of the shift member, or
(claim 14) that the shift member is movable within the opening. 
There is no reason or suggestion provided in the prior art to modify the above art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795